I respectfully dissent from my learned colleagues in the majority. I believe that there is substantial evidence in the record to support the trial court's decision. I believe the trial court's actions were proper and should be affirmed. *Page 8 
Appendix:
"I. The trial court's addition of post-release control to appellant'soriginal sentence constituted a double jeopardy violation."
"II. The trial court's `after-the-fact' imposition of post-releasecontrol violated R.C. 2929.14(F) and R.C. 2967.28.
"III. The trial court's imposition of post-release within hours of Mr.Carpenter's scheduled release from prison violated his due processrights.
"IV. The trial court erred in adding post-release control toappellant's original sentence as the addition was precluded by thedoctrine of res judicata when the state failed to appeal the omission ofpost-release control from appellant's original sentence.
"V. Am. Sub. H. B. 137 violates the one-subject provision of the OhioConstitution and is therefore unconstitutional." *Page 1